DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on November 2, 2021. Claims 1-2, 7-12, 15-17, 19-20, 22-26, 28-29 are pending in the application and being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	


Claim 1, 11, 12, 15-17, 19, 22-26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Wong et al., (Sensors and Actuators B, 2017, 255, 2264-2273) and further in view of S. Demirel-Gülen,et al., (Catalysis Today, 2005, 102–103, pp. 166-172) and further in view of A. Alshammari, et al., (Supported Gold Nanoparticles as Promising Catalysts" pp. 57-81, 2016) as evidenced by Applicant’s specification. 

Regarding claim 1, Wong teaches a sensing element (a glassy carbon electrode (GCE) modified with materials with excellent electrocatalytic properties (CB, AgNPs, and PEDOT:PSS) was developed for sensitive determination of PAR and LEV, p. 2265, left column, fourth paragraph), comprising:
 a polymer (PEDOT:PSS, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor); 
carbon black (carbon black (CB) of AgNPs-CB-PEDOT:PSS, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor); and 
a plurality of nanoparticles grafted onto the carbon black (The AgNPs were partially or completely adsorbed by the CB,and were immobilized when the PEDOT:PSS film was formed, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor).
Wong teaches silver nanoparticles and therefore fails to teach wherein the nanoparticles of the sensor are gold nanoparticles. However, Wong teaches that other nanoparticles that have been highlighted and used in the development of electrochemi-cal sensors are copper, iron oxide, nickel, and gold nanoparticles (p. 2265, left column, last sentence of second paragraph) and as shown in Table 1 (p. 2270). Therefore it would have been obvious to one of ordinary skill in art at the effect filing date of the invention to substitute gold nanoparticles with the silver nanoparticles of the sensor because gold nanoparticles are an especially suitable material for nanoparticles of an electrochemical sensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Wong, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of gold as a nanoparticle metal.
Wong teaches wherein the metal nanoparticles are formed and then added to  the CB (p. 2265, right column, 2.3) and therefore fails to teach wherein the plurality of gold nanoparticles grafted onto the carbon black are attached thereto via chemical bonds. 
Demirel-Gülen teaches a sensor comprising gold nanoparticles supported on carbon black (abstract) wherein the catalysts can be prepared in in gold-sol method (p. 167, 2.1.3) or via a deposition-precipitation method (p. 167, 2.1.4). Demirel-Gülen teaches for the deposition-precipitation method a solution of HAuCl4 was added to urea and then, a 6.9 mM solution of magnesium citrate was added. The support (carbon or magnesia) was added and the suspension was then filtered, washed until the filtrate was free of chloride, dried, and mortared. The catalysts were activated by calcination with air (p. 167, 2.1.4).
Alshammari teaches an overview overview about gold metal nanoparticles (AuNPs) and their application as promising catalysts (abstract). Alshammari teaches (p. 64, 3.1.2.2, Deposition-precipitation method).
It would have been obvious to one of ordinary skill in the art to substitute the method of forming the nanoparticles supported on the carbon black of Wong with the deposition-precipitation method as taught by Demirel-Gülen and Alshammari with a reasonable expectation of success of obtaining a high dispersion and homogenous deposition. The teachings of Wong as modified by Demirel-Gülen and Alshammari meet the limitation wherein the plurality of gold nanoparticles grafted onto the carbon black are attached thereto via chemical bonds since Applicant discloses at Example 1 wherein CB-AuNP synthesis was through a deposition precipitation method to yield plurality of gold nanoparticles grafted onto the carbon black are attached thereto via chemical bonds. Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the burden of proof shifts to applicant. See MPEP § 2112- 2112.01. 

Regarding claim 11, Modified Wong teaches wherein an average diameter of the gold nanoparticles is greater than or equal to 2 nm and less than or equal to 50 nm (Fig. 1(F) histogram of diameter of nanoparticles 7nm-14nm which lies inside applicant’s claimed range).

Regarding claim 12, Wong teaches wherein the polymer is a synthetic polymer, a natural polymer, and/or a modified natural polymer (PEDOT:PSS, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor).

Regarding claim 15, Wong teaches wherein the polymer comprises two or more types of monomers (PEDOT:PSS, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor).

Regarding claims 16 and 17, Wong fails to teach wherein a ratio of a weight of the gold nanoparticles to a weight of the carbon black is greater than or equal to 0.1 and less than or equal to 50 (claim 16) or wherein a ratio of a weight of the gold nanoparticles to a weight of the polymer is greater than or equal to 0.005 and less than or equal to 0.06 (claim 17). However, Wong teaches that optimization of the amounts of AgNPs (100, 250, and500 µL), PEDOT:PSS (5, 7, 10, and 15 µL), and CB (0.5, 1.0, and1.5 mg) was carried out (p. 2268, 3.3 Optimization of analytical parameters) and tested for intensity of anodic peak current. Therefore, Wong teaches the weights of the nanoparticles, polymer and carbon black are result effective variables.  Since this particular parameter is recongnized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).  Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide a ratio of a weight of the gold nanoparticles to a weight of the carbon black is greater than or equal to 0.1 and less than or equal to 50 (claim 16) or wherein a ratio of a weight of the gold nanoparticles to a weight of the polymer is greater than or equal to 0.005 and less than or equal to 0.06 (claim 17) because doing would yield a predictable result. 

Regarding claim 19, Modified Wong teaches wherein the sensing element further comprises one or more additional components (740 µL ultrapure water, p. 2265, right column, 2.3 Preparation of the AgNPs-CB-PEDOT:PSS/GCE sensor) Modified Wong is silent with respect to the weight % of the final sensor element vis-à-vis the water and therefore fails to teach wherein the additional components make up less than or equal to 10 wt% of the sensing element. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use less than or equal to 10 wt% water because the sensor element will function is a predictable manner given these conditions. Moreover it would be obvious to one of ordinary skill in the art to have less than 10 wt% water because the element is dried at room temperature for 5h. 

 	Regarding claim 22, the limitation “wherein the sensing element is configured sense an analyte” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (abstract). The limitation “wherein the analyte is a gas and/or a vapor” is with respect to a material worked upon and is not positively recited as an element of the claim. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.

Regarding claim 23, the limitation “wherein the sensing element is configured sense an analyte” is a functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Wong is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. The limitation “wherein the analyte is an organic compound” is with respect to a material worked upon and is not positively recited as an element of the claim. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Moreover, Wong teaches wherein the sensor is configured to sense an organic compound analyte (abstract, paracetamol (PAR) and levofloxacin (LEV)).

Regarding claim 24, Modified Wong teaches a sensor (electrochemical sensor platform. For this, a glassy carbon electrode (GCE) modified with materials with excellent electrocatalytic properties (CB, AgNPs, and PEDOT:PSS) was developed for sensitive determination of PAR and LEV, p. 2265, left column, fourth paragraph) comprising the sensing element of claim 1 (see rejection of claim 1 supra).

Regarding claim 25, Modified Wong teaches wherein the sensor further comprises a plurality of electrodes (Electrochemical experiments were performed using a potentiostat/galvanostat (model PGSTAT-30, Autolab, Utrecht, The Netherlands) controlled by GPES 4.9 software (Eco Chemie). This was coupled to a three-electrode electrochemical cell, whereAg/AgCl (3.0 mol L−1KCl) was the reference electrode, a platinum wire was the counter electrode, and a GCE (3.0 mm diameter) was used as the working electrode, p. 2265, right column, first paragraph).

Regarding claim 26, the limitation “wherein the plurality of electrodes is configured to sense a change in a resistivity of the sensing element upon exposure to an analyte” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The 

Regarding claim 29, Wong teaches wherein the carbon black takes the form of a plurality of particles comprising carbon black (Fig. 1, showing carbon black particles).


Claims 2, 7-10, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Wong et al., (Sensors and Actuators B, 2017, 255, 2264-2273) and further in view of A. Alshammari, et al., (Supported Gold Nanoparticles as Promising Catalysts" pp. 57-81, 2016) and further in view of S. Demirel-Gülen,et al., (Catalysis Today, 2005, 102–103, pp. 166-172) as applied to claim 1 above and in further view of Kim et al. (US 2005/0142030). 

Regarding claims 2, 7-10, 28,  Modified Wong fails to teach further comprising: a plurality of ligands grafted onto the gold nanoparticles (claim 2), wherein the plurality of ligands comprises a thiolate functional group (claim 7), an amine functional group (claim 8), an aromatic functional group (claim 9) and a fluorinated functional group (claim 10), wherein the plurality of ligands grafted onto the gold nanoparticles are attached thereto via chemical bonds (claim 28).
However, Kim teaches that various sensors or sensor technologies have been developed in the senor array field to overcome those limitations including carbon black-(para. [0005]). Kim teaches that the mixed ligand metal nanoparticle chemical sensor according to the present invention detects a change of the electrical characteristics due to a change caused by contact or interaction between a detection portion of each ligand and an analyte, wherein the change of the electrical characteristics due to the change caused by the contact or interaction between the ligand detection portion and the analyte is reversible (para. [0012]). Kim teaches the ligands grafted onto the gold nanoparticles include a thiolate functional group (para. [0018]), an amine functional group (para. [0018]), an aromatic functional group (para. [0021] and a fluorinated functional group (para. [0021]) and that the  ligand is composed of a coupling portion that couples with a surface of the metal nanoparticle (para. [0018]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the nanoparticles of Wong to further include a plurality of ligands grafted onto the gold nanoparticles (claim 2), wherein the plurality of ligands comprises a thiolate functional group (claim 7), an amine functional group (claim 8), an aromatic functional group (claim 9) and a fluorinated functional group (claim 10) wherein the plurality of ligands grafted onto the gold nanoparticles are attached thereto via chemical bonds (claim 28) as taught by Kim because doing so would enable detection of various analytes (Kim, para. [0009]). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. A. Wong et al., (Sensors and Actuators B, 2017, 255, 2264-2273) and further in view of A. Alshammari, et al., (Supported Gold Nanoparticles as Promising Catalysts" pp. 57-81, 2016) and further in view of S. Demirel-Gülen,et al., (Catalysis Today, 2005, 102–103, pp. 166-172) as applied to claim 1 above and in further view of A. Balamurugan, et al., (Colloids and Surfaces A: Physiochem. Eng. Aspects, 2010, 362, 1-7). 

Regarding claim 20, Modified Wong fails to teach wherein the one or more additional components comprise a surfactant. However, Balamurugan teaches a metallic nanoparticle PEDOT modified electrode (abstract), similar to that of Wong. Balamurugan teaches an SDS incorporated PEDOT–nanoAg electrode by electrochemical deposition method. Balamurugan teaches the use of surfactant (SDS), as an alternate for PSS, increases the solubility of EDOT in an aqueous media by forming pseudo-complex and the backbone of PEDOT is incorporated by negatively charged sulfonate moieties of SDS (p. 2, left column, second paragraph). Therefore it would have it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the PSS of Ahn with SDS (surfactant) of Balamurugan because doing so would increases the solubility of EDOT(p. 2, left column, second paragraph). Balamurugan fails to teach wherein the additional components make up less than or equal to 10 wt% of the sensing element. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges . 

Response to Arguments
Applicant’s arguments have been considered but are moot in light of new grounds for rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
S. Guo, et al., (ACS Nano., 2010, 4 (7), 3959-3968) discloses a one-step, microwave-assisted route for rapidly synthesizing Pt NP ensemble-on graphene hybrid nanosheets.
C. Lahousse, et al., (Studies in Surface Science and Catalysis, 2006,162. pp. 601-608) discloses palladium deposition-precipitation and ion exchange on functionalised or non functionalised carbon blacks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/           Primary Examiner, Art Unit 1699